Petitioners and respondents have filed a joint motion seeking dismissal of their petition *502for a writ of certiorari to the Court of Appeals, indicating they have entered into a final settlement agreement with respondents, and they additionally ask the Court to vacate the opinion of the Court of Appeals in Wilson v. Charleston County School District , 419 S.C. 442, 798 S.E.2d 449 (Ct. App. 2017). We grant the motion and hereby dismiss the petition for a writ of certiorari and vacate the opinion of the Court of Appeals.
/s/ Donald W. Beatty C.J.
/s/ John W. Kittredge J.
/s/ Kaye G. Hearn J.
**642/s/ John Cannon Few J.
/s/ George C. James, Jr. J.